               Case 3:21-cr-00806-WQH Document 35 Filed 08/13/21 PageID.89 Page 1 of 5
' AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case
                                                                                                                 FILED
                                                                                                                   AU
                                         UNITED STATES DISTRICT Co                                      T    CLERK, U.S. DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                                SOU H ~ DISTRICT OF CALIFORNIA
                                                                                                         BY    'r'                   DEPUTY
                UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                    V.                                 (For Offenses Committed On or After November l, 1987)

                      HECTOR FLORES (1)                                  Case Number:          21CR0806-WQH

                                                                      MARC B. GELLER
                                                                      Defendant's Attorney
 USM Number                         41223480

 •-
 THE DEFENDANT:
 1:8:1 pleaded guilty to count(s)        1 OF THE INFORMATION.

 D   was found guilty on count(s)
     after a olea of not guiltv.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
 Title & Section                     Nature of Offense                                                                  Number(s)
 21 USC 952,960                      IMPORTATION OF METHAMPHETAMINE                                                        I




     The defendant is sentenced as provided in pages 2 through                 5             of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D       The defendant has been found not guilty on count(s)
D       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                            dismissed on the motion of the United States.

        Assessment: $100.00


D       NTA Assessment•: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
1:8:1   No fine                •     Forfeiture pursuant to order filed                                           , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                     HON, William Q.           ayes
                                                                     UNITED STATES DIST
             Case 3:21-cr-00806-WQH Document 35 Filed 08/13/21 PageID.90 Page 2 of 5
' AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  HECTOR FLORES(!)                                                        Judgment - Page 2 of 5
 CASE NUMBER:                21CR0806-WQH

                                                   IMPRISONMENT
  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
  FIFTY (50) MONTHS.




  D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  181   The court makes the following recommendations to the Bureau of Prisons:
        BE INCARCERATED WITHIN THE WESTERN REGION OF THE UNITED STATES, AS CLOSE
        AS POSSIBLE TO SOUTHERN CALIFORNIA.

        PARTICIPATE IN THE 500-HOUR DRUG TREATMENT PROGRAM.

 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        • at _ _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment. ·


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      21CR0806-WQH
                 Case 3:21-cr-00806-WQH Document 35 Filed 08/13/21 PageID.91 Page 3 of 5
     'AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:               HECTOR FLORES (1)                                                              Judgment - Page 3 of 5
      CASE NUMBER:             21CR0806-WQH

                                                   SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 FOUR(4) YEARS.

                                               MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant mus{not illegally possess a controlled substance. The defendant must refrain from an unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. ( check if applicable)
5.    igjThe defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
6.    •  The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      2090 l, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as weHas with any other
conditions on the attached page.




                                                                                                               21CR0806-WQH
               Case 3:21-cr-00806-WQH Document 35 Filed 08/13/21 PageID.92 Page 4 of 5
 'AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:                  HECTOR FLORES(!)                                                                       Judgment - Page 4 of 5
   CASE NUMBER:                21CR0806-WQH

                                       STANDARD CONDITIONS OF SUPERVISION
 As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
 supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
 while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
 court about, and bring about improvements in the defendant's conduct and condition.

 I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours
     ffi of their
              . .release
                      . from imprisomnent,
                              .            unless the probation officer instructs the defendant to report to a different probation


2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
    about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
    as instructed.

3. The defendant must not koowingly leave the federal judicial district where the defendant is authorized to reside without first
    getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they koow is engaged in criminal activity. If the defendant
   koows someone has been convicted of a felony, they must not koowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, or have access to a firearm, armnunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.                                              ·

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
   officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
   The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                       21CR0806-WQH
               Case 3:21-cr-00806-WQH Document 35 Filed 08/13/21 PageID.93 Page 5 of 5
' AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             HECTOR FLORES (I)                                                             Judgment - Page 5 of 5
     CASE NUMBER:           21 CR0806-WQH

                                      SPECIAL CONDITIONS OF SUPERVISION

       1. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as directed by
          the probation officer. Allow for reciprocal release of information between the probation officer and the treatment
          provider. May be required to contribute to the costs of services rendered in an amount to be determined by the
          probation officer, based on ability to pay.

       2. Participate in a program of mental health treatment as directed by the probation officer. The court authorizes the

                                                                                                                  '
           approved by the probation officer. Allow for reciprocal release of information between the probation officer and
           the treatment provider. May be required to contribute to the costs of services rendered in an amount to be
           determined by the probation officer, based on ability to pay.

       3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

       4. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to 120 days
          (non-punitive).          ·

       5. Resolve all outstanding warrants within 60 days.

      6. Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. §
         1030(e)(l)), other electronic communications or data storage devices or media,] or office, to a search conducted
         by a United States probation officer. Failure to submit to a search may be grounds for revocation ofrelease. The
         offender must warn any other occupants tliat the premises may be subject to searches pursuant to this condition.
         An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the
         offender has violated a condition of his supervision and that the areas to be searched contain evidence of this
         violation. Any search must be conducted at a reasonable time and in a reasonable manner.

      7. Must not associate with any person who you know, or who a probatiol) officer or other law enforcement officer
         informs you is a Hells Angels motorcycle club gang member, prospect or associate; any member or associate of a
         motorcycle club which has a history of involvement in criminal activity; or any other known gang member,
         prospect or associate, unless given permission by the probation officer.

      8. Must not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats, jackets,
         shoes, flags, scarves, bandanas, shirts or other articles of clothing that are known to represent criminal street gang
         affiliation, association with or membership in the Hells Angels criminal street gang or any other criminal street
         gang, unless given permission by the probation officer.

      9. Must not knowingly loiter or be present in locations known to be areas where gang members congregate, unless
         given permission by the probation officer.

      10. Must not display any known gang signs or gestures.




II


                                                                                                           21CR0806-WQH
